DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor regards as the invention.
The meaning of Claim 1 is unclear because it recites a honeycomb structure that satisfies several equations that include the variables "x" and "y", which are not adequately defined.  The meaning of the variable "x" is indefinite because no units are claimed, which directly affects the magnitude of the value the variable represents. The meaning of "y" is unclear because the variable is defined in the claim as "a maximum temperature (ºC) at which the use of the honeycomb structure is accepted" but there are no acceptance criterial claimed or disclosed in the instant specification.  As such, it is unclear what conditions are required to qualify a temperature as being "y" for a given honeycomb and it is impossible to determine if a given honeycomb has/demonstrates a "y" in the required range.  For the sake of compact prosecution, "x" is interpreted herein as being based on the units used in the instant specification, i.e. the thermal conductivities used to calculate it are in terms of "W/m·K", the average thickness is in terms of "mm", and the porosity is in terms of "%", and "y" is interpreted herein as the maximum operating temperature for a given honeycomb either explicitly taught or considered the acceptable maximum by some other criteria.  
The meaning of "and remaining opening end portions of the cells on the second end face side" is also unclear because it does not actually recite any structural limitations about the "remaining opening end portions".  For the sake of compact prosecution, the "remaining opening end portions" are interpreted herein as opening end portions that do not include a plugged portion, i.e. they remain open.  
Appropriate correction and explanation is required.  

Claims 2-8 are also rejected under 35 U.S.C. 112(b) because they depend from claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Masukawa (US PG Pub. No. 2009/0011178) in view of Ichikawa (US PG Pub. No. 2004/0097370) and, optionally, Ahlstrom (WO 90/12646 A1).  
Regarding claims 1-6, Masukawa teaches a honeycomb structure (1) comprising multiple pillar-shaped honeycomb segments (12), each comprising partition walls (2) defining many cells (3) extending from a first end face to a second end face to form flow paths for a fluid (Fig. 1 a-c; Abstract; par .22, 83).  The partition walls may comprise metallic silicon and silicon carbide and preferably have a thickness in the range of 50 to 2000 µm (i.e. 0.05 to 2 mm) (par. 70, 74, 83).  At least some of the cells include an opening end portion (i.e. a "predetermined opening end portion") on the first end face that is plugged with a plugged portion and an opening end portion on the second end face that is not plugged and remains open (par.75, 83).  A joining layer (8), which preferably has a thickness of 0.1 to 5 mm and a thermal conductivity of 0.1 to 10 W/mK  joins side surfaces of the honeycomb segments to each other (Fig. 1 a-c; par. 34, 39).  The instantly claimed average partition wall thickness, joining layer thickness, and joining layer thermal conductivity ranges are obvious in view of Masukawa. See MPEP 2144.05. 
The teachings of Masukawa differ from the current invention in that the porosity and thermal conductivity of the partition walls are not disclosed.  However, as discussed above, Masukawa does teach that the partition walls may comprise silicon and silicon carbide.  Ichikawa teaches similar Si/SiC honeycomb structures with pillar-like segments bonded together by a bonding material and discloses that the partition walls should have a thermal conductivity of 20 to 50 W/m·K in order to assure proper heating of within the honeycomb segments (par. 36, 37). Ichikawa also exemplifies a Si/SiC honeycomb structure with partition walls having porosities of 40 and 45 %, which demonstrate low cracking, superior durability, and large maximum soot quantities (Table 1; par. 71).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Masukawa's bonded honeycomb structure to included Si/SiC partition walls having a thermal conductivity in the range 20 to 50 W/m·K and porosities in the range of 40 to 45 % in order to assure proper heating within the segments and because Ichikawa demonstrates such porosity ranges to be effective and useful for partition walls in honeycomb structures that exhibit good low cracking, superior durability, and good maximum soot quantities. The instantly claimed wall thermal conductivity range is obvious in view of Ichikawa. See MPEP 2144.05. 
	The teachings of the cited prior art might be considered to differ from the current invention in that there is no discussion of if the prior art product satisfies Equations (1)-(3).  However, as discussed above, it is not clear what temperatures or other values are actually required to meet these limitations.  Masukawa does teach subjecting his honeycombs to a rapid heating test that determines the maximum temperature at which no crack is generated (par. 99).  Masukawa teaches that his examples 7 through 18, most of which had maximum temperatures in the range of 700 to 1000 ºC, demonstrated especially satisfactory results in the test (Table 5; par. 103). Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art honeycomb to demonstrate a maximum temperature (i.e. "y") according to Masukawa's rapid heating test in the range of 700 to 1000 ºC because Masukawa teaches that such a range is especially satisfactory. The instantly claimed range for Equation 1 is obvious in view of Masukawa.  See MPEP 2144.05.  
Based on Masukawa and Ichikawa's teachings, if all of the lowest taught values for partition wall thermal conductivity, partition wall porosity, joining layer thermal conductivity, and joining layer thickness (all of which converted to the units of the instant specification) are used to determine if the prior art product meets the mathematical relationships of claim 1, then "x" equals 0.5 and "y" must be less than about 766 to meet Equation 2 and must be greater than about 514 to meet Equation 3.  If all of the highest taught values for these variables are used, then "x" equals about 2.22, and "y" must be less than about 665 to meet Equation 2 and must be greater than about 409 to meet Equation 3.  Based on the prior art teachings, the lowest possible "x" is about 0.009 and the highest possible "x" is 125 and, therefore, the result for Equation 2 may range from about 454 to about 1124 and the result for Equation 3 may range from about 221 to 952.  As such, the claimed "x" and "y" ranges are obvious in view of the cited prior art.  See MPEP 2144.05.  
Both Masukawa and Ichikawa teach that products according to their teachings are useful as catalyst carriers and filters for exhaust purification, such as diesel exhaust filtration, and demonstrate good properties like high thermal resistance and durability (Masukawa, par. 2, 99, 104; Ichikawa; par. 27, 32, 72).  Ahlstrom further teaches a method of purifying diesel exhaust that utilizes a honeycomb structure that is operated at a practical upper limit of 450 or 500 ºC (p. 8, ln. 26-35, p. 11, ln. 23-25).  Accordingly, it would have been obvious to one of ordinary skill in the art to use the honeycomb structure of Masukawa and Ichikawa for purifying diesel exhaust wherein the structure is operated at un upper limit of 450 to 500 ºC, as taught by Ahlstrom, due to the various benefits of such structures taught by Masukawa and Ichikawa, because each of Masukawa and Ichikawa teach products that are useful in diesel exhaust purification, and because such an upper limit is practical. The "y" value of Masukawa, Ichikawa, and Ahlstrom in combination with the "x" range discussed above meets or renders obvious the "y" values required for Equations (1)-(3).  See MPEP 2144.05. 

Regarding claim 7, as shown in Figures 1 (a)-(c), each of the cells of the prior art honeycomb have a quadrangular cross-sectional shape perpendicular to an extending direction of the cells (Figs. 1(a)-(c)).

Regarding claim 8, the teachings of the cited prior art differ from the current invention in that the disclosed honeycomb is not explicitly taught to have first cells with one opening area and second cells with a different opening area that are alternately arranged.  However, Masukawa does teach that the structure may include a combination of cells having octagonal and quadrangular cross-sections (par. 70). Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art honeycomb to have both quadrangular and octagonal cells and to alternately arranging the two types of cells because Masukawa explicitly teaches to make his honeycombs from a combination of the two cell shapes and because one of ordinary skill in the art would understand that the honeycomb cells could be arranged in any manner, including in an alternating arrangement, that would allow the structure to function as intended.  It is more likely than not that the two types of cells would have opening areas that were at least somewhat different from each other. Furthermore, as no criticality has been established, the claimed combination of sizes, shapes, and arrangement of shapes are prima facie obvious selections of dimension and shape that do not distinguish the claimed product over the prior art.  See MPEP 2144.04. 

Regarding claim 9, the cell density of the disclosed honeycomb structure is preferably 0.9 to 310 cells/cm2 (par. 70).  The instantly claimed cell density is obvious in view of Masukawa.  See MPEP 2144.05. 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Masukawa and, optionally, Ahlstrom. 
Regarding claims 1-6, Ichikawa teaches a honeycomb structure (1) comprising multiple pillar-shaped honeycomb segments (12), each comprising partition walls (2) defining many cells (3) extending from a first end face to a second end face to form flow paths for a fluid (Fig. 1 a-c; Abstract; par. 19, 38).  At least some of the cells include an opening end portion (i.e. a "predetermined opening end portion") on the first end face that is plugged with a plugged portion and an opening end portion on the second end face that is not plugged and remains open (par. 41).  A joining layer (8) joins side surfaces of the honeycomb segments to each other (Fig. 1 a-c; par. 34). 
The partition walls may comprise metallic silicon and silicon carbide, most preferably have a thickness in the range of 50 to 500 µm (i.e. 0.05 to 0.5 mm), and most preferably have a thermal conductivity of 20 to 50 W/m·K  (par. 36, 37). The partition walls of a Si/SiC honeycomb structure are exemplified to have porosities of 40 and 45 % (Table 1).  Although Ichikawa does not explicitly teach to configure the partition walls of a Si/SiC honeycomb to have the above-discussed thickness and thermal conductivity ranges and the exemplified porosities, it would have been obvious to one of ordinary skill in the art to configure the partition walls of a honeycomb structure including Si/SiC walls with thicknesses and thermal conductivities in the taught ranges to have a porosity of 40 or 45 % because Ichikawa exemplifies such values as being appropriate and useful for his honeycomb structures.  
The joining layer preferably has a thickness of 0.1 to 5 mm (par. 34).  The teachings of Ichikawa differ from the current invention in that the joining layer is not explicitly disclosed to have a thermal conductivity in the recited range. However, Masukawa teaches that the thermal conductivity of a joining layer should be in the range of 0.1 to 10 W/mK in order to avoid undesirable increases in temperature during regeneration and to prevent cracking due to a temperature gradient inside the segments (par. 66).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the joining layer in Ichikawa and Masukawa's honeycomb to have a thermal conductivity in the range of 0.1 to 10 W/mK in order to avoid undesirable increases in temperature during regeneration and to prevent cracking due to a temperature gradient inside the segments. The instantly claimed thermal conductivity range is obvious in view of Masukawa.  See MPEP 2144.05. 
The teachings of the cited prior art might be considered to differ from the current invention in that there is no discussion of if the prior art product satisfies Equations (1)-(3).  However, as discussed above, it is not clear what temperatures or other values are actually required to meet these limitations.  Ichikawa does teach heating to 600 ºC in order to burn off soot and regenerate his honeycomb structures (par. 70).  As there is no disclosure of heating the formed honeycombs to honeycombs to temperatures of greater than 600 ºC during use and as there is no apparent need to do so if the taught temperature is adequate for burning off soot and regeneration, it would have been obvious to one of ordinary skill in the art to heat the prior art honeycomb to a maximum operating temperature of 600 ºC because Ichikawa does not teach to heat it to higher temperatures and because such a temperature is effective in burning of soot and regeneration.  
Based on Ichikawa and Masukawa's teachings, if all of the lowest taught values for partition wall thermal conductivity, partition wall porosity, joining layer thermal conductivity, and joining layer thickness (all of which converted to the units of the instant specification) are used to determine if the prior art product meets the mathematical relationships of claim 1, then "x" equals 0.5 and "y" must be less than about 766 to meet Equation 2 and must be greater than about 514 to meet Equation 3.  If all of the highest taught values for these variables are used, then "x" equals about 2.22, "y" must be less than about 665 to meet Equation 2 and must be greater than about 409 to meet Equation 3.  Based on the prior art teachings, the lowest possible "x" is about 0.009 and the highest possible "x" is 125 and, therefore, the result for Equation 2 may range from about 454 to about 1124 and the result for Equation 3 may range from about 221 to 952.  As such, the claimed "x" and "y" ranges are met by or obvious in view of the cited prior art.  See MPEP 2144.05.  
Both Ichikawa and Masukawa teach that products according to their teachings are useful as catalyst carriers and filters for exhaust purification, such as diesel exhaust filtration, and demonstrate good properties like high thermal resistance and durability (Masukawa, par. 2, 99, 104; Ichikawa; par. 27, 32, 72).  Ahlstrom further teaches a method of purifying diesel exhaust that utilizes a honeycomb structure that is operated at a practical upper limit of 450 or 500 ºC (p. 8, ln. 26-35, p. 11, ln. 23-25).  Accordingly, it would have been obvious to one of ordinary skill in the art to use the honeycomb structure of Masukawa and Ichikawa for purifying diesel exhaust wherein the structure is operated at un upper limit of 450 to 500 ºC, as taught by Ahlstrom, due to the various benefits of such structures taught by Masukawa and Ichikawa, because each of Masukawa and Ichikawa teach products that are useful in diesel exhaust purification, and because such an upper limit is practical. The "y" value of Masukawa, Ichikawa, and Ahlstrom in combination with the "x" range discussed above meets or renders obvious the "y" values required for Equations (1)-(3).  See MPEP 2144.05. 

Regarding claim 7, as shown in Figures 1 (a)-(c), each of the cells of the prior art honeycomb have a quadrangular cross-sectional shape perpendicular to an extending direction of the cells (Figs. 1(a)-(c)).

Regarding claim 8, the teachings of the cited prior art differ from the current invention in that the disclosed honeycomb is not explicitly taught to have first cells with one opening area and second cells with a different opening area that are alternately arranged.  However, as no criticality has been established, the claimed combination of sizes, shapes, and arrangement of shapes are prima facie obvious selections of dimension and shape that do not distinguish the claimed product over the prior art.  See MPEP 2144.04. 

Regarding claim 9, the cell density of the disclosed honeycomb structure is preferably 0.9 to 311 cells/cm2 (par. 38).  The instantly claimed cell density is obvious in view of Ichikawa.  See MPEP 2144.05. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Masukawa, Ichikawa, and, optionally, Ahlstrom, as applied above, and further in view of Salmona (US PG Pub. No. 2013/0055694); and claim 8 is rejected as being unpatentable over Ichikawa, Masukawa, and, optionally, Ahlstrom, as applied above, and further in view of Salmona.
Regarding claim 8, the teachings of the cited prior art differ from the current invention in that the disclosed honeycomb is not explicitly taught to have first cells with one opening area and second cells with a different opening area that are alternately arranged.  However, each of Masukawa and Ichikawa teaches that the cross-sectional shape of the cells in their products are not restricted (Ichikawa, par. 38; Masukawa, par. 70).  Salmona further teaches structuring a honeycomb such that it includes first cells having a first opening area that are alternatingly arranged with second cells having a second, smaller opening area (par. 31; Figs. 1-3). Salmona teaches that this cell configuration provides more degrees of freedom for adapting a filter according to its filtering purpose, offers increased cell density for a given inlet cross-section, avoids the use of chamfers, which prevents loss of filtration area, and allows for very homogenous wall thickness, which prevents discontinuities in exhaust flow and soot communication and hot spots (par. 41).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art honeycomb to have a combination of arranged-alternating cells with larger and smaller opening areas in order to achieve the desirable effects and avoid the pitfalls taught by Salmona, as discussed above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784